Citation Nr: 1642849	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  16-06 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for an additional disability claimed as a result of treatment at VA facilities in Reno, Nevada in July 2004 and Palo Alto, California in August 2004.


REPRESENTATION

Appellant represented by:	Robert L. Legg, Attorney


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel


INTRODUCTION

The Veteran had honorable active duty service with the U.S. Navy from March 1981 to August 1989, and from March 1991 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which reopened the Veteran's previously-denied claim.  Despite any determination reached by the RO, however, the Board must conduct an independent review of the evidence to determine whether new and material evidence has been received in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In June 2016, the Board requested an addendum opinion from the VA neurologist who had provided an expert medical opinion in September 2011.  As the requested addendum is responsive to the Board's request, the Board finds there is sufficient evidence to adjudicate the claim. 

   
FINDINGS OF FACT

1.  In a May 2012 decision, the Board determined that the Veteran's additional disability was not proximately due to, or the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable. 

2.  The evidence received since the May 2012 Board decision is neither cumulative, nor redundant, and when considered with previous evidence of record, raises a reasonable possibility of substantiating the claim.

3.  The preponderance of evidence demonstrates that the Veteran's additional disability was not proximately due to, or the result of carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The May 2012 Board decision that denied entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for an additional disability claimed as a result of treatment at several VA facilities in July 2004 and August 2004 is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  New and material evidence sufficient to reopen the Veteran's claim has been received; accordingly, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156(a) (2015).

3.  The criteria for compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for an additional disability, claimed as a result of treatment at two VA facilities in July 2004 and August 2004, have not been met.  38 U.S.C. § 1151 (West 2014); 38 C.F.R. § 3.361, 17.32 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and material evidence 

The Veteran is seeking to reopen a previously denied claim of entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for an additional disability claimed as a result of treatment at VA facilities in July 2004 and August 2004.  In order to do so, she must submit new and material evidence as that term is defined by law.  As discussed below, while the criteria to reopen the claim have been met, the underlying claim must be denied.  

A finally decided claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  "New" evidence means evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

The law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist of the VA Secretary, or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the AOJ's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied is properly reopened.  See Jackson v. Principi, supra (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the previously denied claim.

As noted above, the Veteran's prior claim was denied by the Board in a May 2012 decision based on a finding that an additional disability was not the result of VA carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.  She was notified of this decision in a May 2012 letter, which advised her of her right to appeal the decision; as she did not appeal within the prescribed period, the decision became final.  As such, it is not subject to revision except upon the receipt of new and material evidence.  38 U.S.C.A. § 5108, 7104 (b); 38 C.F.R. § 3.156 (a).

Evidence received since the May 2012 Board decision includes an opinion letter from a private physician, G.K., received in March 2014, and a July 2016 addendum from the VA neurologist who provided an expert medical opinion in September 2011.

While the addendum is new, in that it was not of record at the time of the May 2012 Board decision, it is not material because it neither raises a reasonable possibility of substantiating the claim, nor relates to an unestablished fact necessary to substantiate the claim, it is not material.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (holding that evidence that is unfavorable to a claimant is not new and material).

The Board concludes, however, that the letter from Dr. G.K., in which he opined that VA is responsible for the Veteran's additional disability, constitutes new and material evidence that satisfies the low threshold requirement to reopen the previously disallowed claim.  The Board finds his statements, when considered with the previous evidence of record, relate to unestablished facts that are necessary to substantiate the Veteran's claim.  The claim is thus reopened.

Analysis

The Veteran seeks compensation under the provisions of 38 U.S.C. § 1151 for quadriplegia with bladder and bowel dysfunction.  She avers that, as a result of medical treatment at the Reno, Nevada, VAMC in July 2004, she is quadriplegic.  Specifically, she contends that she was either ignored, or inadequately examined by VA caregivers, whom she claims missed the opportunity to discover and treat a spinal abscess at an earlier time when appropriate treatment could have led to a better result.  She further claims that the subsequent physical therapy/rehabilitation she received at the Palo Alto, California, VAMC in August 2004 was inadequate and inhibited her recovery.

Title 38 U.S.C. § 1151 reads, in pertinent part, as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and --

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2015).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2015).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2015).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. 
§ 3.361(d)(1) (2015).

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2015).

On July 1, 2004, the Veteran presented to urgent care at the Martinez, California VA Outpatient Clinic (Martinez VAOPC) (associated with the Sacramento VAMC as part of the VA Northern California Health Care System), with complaints of pain between her shoulder blades.  She reported that she had been injured in a motor vehicle accident two months earlier (subsequent reports show that the accident actually occurred in February 2004), had sustained several fractured ribs, and said that she had been experiencing chronic back pain ever since.  On physical examination, there was tenderness over the thoracic spine area and x-rays revealed healed fractures of the right 7th and 8th ribs.  There was also a mild dextroconvex mid-thoracic scoliosis.  The diagnosis was chronic pain syndrome with significant psychological overlay.  She was given a prescription for muscle relaxants and was discharged.  Later that day, she returned to urgent care saying that the muscle relaxants had not worked; she was again diagnosed with muscle spasms and given a prescription for the narcotic medication, Vicodin.  

The following day, July 2, she was seen at the Sacramento VAMC with the same complaints.  It is unclear whether she was treated.

On July 3, 2004, the Veteran presented to the Reno, Nevada, VAMC urgent care in a state of anxiety, crying and shaking.  She said that she had severe pain in her shoulder blade region and had experienced back pain for "years."  She also said that she was out of her prescription, Soma (a muscle relaxant) and MS Contin (extended release morphine) and claimed that she had received no medications at the Martinez VAOPC.  When the clinician noted in the computerized system that she had been treated at Martinez just two days earlier and had received a prescription for 30 Vicodin pills, he told her that he would not provide her with any pain medication unless she showed him the bottle.  At that time, he discovered that she only had 2 pills left.  When he expressed concern regarding possible drug-seeking behavior and told her that he wanted her to take a blood test, she became angry and left the facility. 
  
Immediately thereafter, the Veteran called an ambulance, which took her to the Washoe Medical Center (WMC), a private facility, where she presented with complaints of back pain since her February 2004 motor vehicle accident.  Upon physical examination, she had full range of motion with good strength.  A neurological evaluation showed sensation was intact and reflexes were normal.  However, a review of systems could not be obtained because the Veteran was "anxious, uncooperative, defensive and combative."  The treating physician said "I do not believe that she needs to have narcotics at this point, as she is obviously drug seeking, from several different facilities, and she admits to that."  (emphasis added).  When he told her that he would not give her any narcotics, especially MS Contin, she began screaming and cursing at him and was completely uncooperative.  She was diagnosed with chronic back pain, drug seeking behavior and anxiety.  

On July 6, 2004, she returned to the Reno VAMC in a wheelchair with complaints of thoracic pain between her scapulae that radiated to her neck.  Again, it was noted that she was verbally abusive and disruptive.  Despite arriving in a wheelchair, she was later observed ambulating with a strong and steady gait.  She then positioned herself on stretcher in a fetal position and refused to change positions to allow the clinician to examine her.  She also refused to undergo a portable chest x-ray to rule out pneumonia and to confirm her rib and sternum injuries; she said that she would only allow the x-ray if she was given morphine.  When she was told she would not be given more drugs, she escalated her behavior.  After being told that she had to be assessed by a social worker, she threatened to overdose on Tylenol; she was then told that she would be taken to the inpatient psychiatric unit for an involuntary 72-hour hold.  Although she initially refused to go and slumped to the floor as she was being helped back into her wheelchair, after VA police were called and she was threatened with being arrested, she stood up without assistance and walked to the unit unassisted, with a strong, steady gait and without any verbalized pain.  Treatment notes show that, after she arrived, the clinician was unable to obtain any information from her because she was labile and nonsensical, and was complaining and making demands instead of answering questions.  The clinician wrote that the Veteran's mental state prevented her from performing a thorough assessment at that time.  

On July 7, 2004, the Veteran was observed by VAMC staff making requests while crawling around on the floor, yet, was later seen being able to stand up, walk around and take showers unassisted.  When the clinician asked to examine her, again, she was uncooperative and had to be examined in bed.  The examination showed no muscle spasm, but there was tenderness over the spine areas.  She was assessed as most likely having musculoskeletal pain.  Significantly, although the VA clinician asked that she allow x-rays of the chest, ribs and thoracic spine to be taken, the Veteran refused, saying "there's nothing wrong with my bones, maybe my muscles."  When the clinician asked her to undergo a bone scan, explaining that certain inflammatory conditions or bone infection, such as osteomyelitis, can be ruled out with bone scans, she again refused and instead, demanded that she be given MS Contin and Soma, saying that she would not take any other medications for pain.  The clinician noted that laboratory tests revealed a high C-reactive protein level and wrote "should rule out an ongoing inflammatory or infectious process, i.e., osteomyelitis.  Unfortunately patient has declined any x-rays or bone scan at this time."  

Later than day, the Veteran was sent to physical therapy for evaluation, but refused an extensive evaluation, saying that she was in too much pain.  However, the clinician noted that, "from observation, her strength and [range of motion] appear [within normal limits], and her transfers and gait are independent and fluid.  She doesn't appear to have any sensory or motor deficits."  He concluded that, although she appeared to have some real muscular pain in her intrascapular area and both upper trapezius regions, he opined that she "doesn't appear to have any neurologic deficits or radiating pain patterns so I don't think she has spinal or nerve root involvement [however,] [i]t's hard to tell how severe the problem really is because of her dramatic presentation."  That evening, after learning that she would not be given any more drugs that day, she began yelling and cursing at the nurses.

The next day, July 8, 2004, when the Veteran was taken to have x-rays, she refused to cooperate and would not stay still, saying that she was in pain and that she needed more pain medication.  However, earlier that day, she had been observed standing upright at the nurses' station, ambulating freely and bending over without assistance.  X-rays of the thoracic spine showed moderate kyphoscoliosis with degenerative changes and osteoporosis.  Although she later agreed to have an MRI, she was uncooperative and said that she needed medication to calm her down, so the procedure was stopped.  When she was given a heating pad for pain, she refused to use it.  That night, she chose to sleep on the floor and was sedated.

On July 9, 2004, a thoracic MRI revealed an acute spinal cord compression at T2-T3 with a fracture at T1.  It was determined that the she should be transferred to WMC for emergency cord decompression.  

On July 10, the Veteran was transported to WMC, where she reported that she could not move her legs and did not know how it had happened, but said that she had experienced back pain ever since her February 2004 motor vehicle accident.  Although the clinician noted that she had recently been treated at the WMC emergency room and had been given Vicodin, she denied having taken it.  It was further noted that she had received narcotics at the Martinez VAOPC, but denied that as well.  The physician determined that she had paralysis below the T7 level.  A neurological examination revealed weakened hand grasps bilaterally; the impression was acute hemiplegia, lower extremity, secondary to cord compression.  An MRI was consistent with a T2-T3 diskitis and epidural abscess with compression fracture of C7 and T1.  That day, she underwent spinal decompression surgery.  The postoperative diagnosis was incomplete quadriplegia secondary to cervicothoracic epidural abscess plus T2-T3 diskitis/osteomyelitis with T2-T3 ventral phlegmon.  She remained at WMC through the end of July 2004.

On August 2, 2004, the Veteran was transferred back to the Reno VAMC, where she continued treatment.  On August 17, she was transferred to the Palo Alto VAMC for acute rehabilitation to address incomplete quadriplegia.  It was noted that she would have to remain in cervical thoracic orthosis for at least twelve weeks, and it was thought that she would benefit greatly from ongoing therapy to optimize her strength and function.  No further surgical intervention was deemed necessary.

On October 26, 2004, following rehabilitation, the Veteran was discharged from the Palo Alto VAMC.  Treatment notes show that her therapy sessions were difficult because she was unable to focus and participate to her full extent.  At discharge, however, it was noted that she had improved at least one grade in strength in her muscles.  Although it had been noted at admission that her neurologic examination was consistent with C6 ASIA-B tetraplegia, at discharge, it had improved to C7 ASIA-B tetraplegia.  The Veteran was to continue outpatient treatment at Palo Alto VAMC twice a week with daily treatment at the Menlo Park VAMC.  Thereafter, she received regular care of her quadriplegia at several VA facilities, but primarily the Martinez VAOPC.

In May 2005, S.K., a VA Board certified neurologist, reviewed the claims file.  She diagnosed the Veteran with quadriparesis secondary to cord compression from an epidural abscess and opined that, given the appearance of the July 9, 2004 MRI, the abscess had been present for some time.  She also noted that the Veteran had not been cooperative with the Reno VAMC personnel and "[i]n essence, did not permit an adequate evaluation of her back to be done to allow proper diagnosis."  She opined that the Veteran likely had a progression of her condition during the week after first presenting to the Martinez VAOPC, but added that, based on the treatment records, it could not be determined whether a true failure to diagnose had occurred.  Specifically, she noted that it was uncertain whether the Veteran's neurological examination at the Martinez VAOPC had been normal or was not a careful examination.  

In June 2005, the Veteran's file was reviewed by T.N., a neurologist at the San Francisco VAMC, outside of the system where her treatment and rehabilitation took place.  He provided an opinion concerning the Veteran's rehabilitation process.  He noted that she had been verbally abusive at the Palo Alto VAMC on numerous
occasions, but had clearly blamed VA for her current condition.  T.N. could not find any documentation to show that the Veteran had not been provided with adequate rehabilitation care.  He pointed to a number of discrepancies in the records where the Veteran had voiced her displeasure at not being able to do certain things, adding that this was in the setting of being resistant to the type of therapy offered.  He concluded that many of her complaints were unwarranted and there was no documentation of a lack of care.  He noted that the Palo Alto discharge summary showed that her functional abilities had actually improved during her stay.  In summary, he found no evidence of negligence, lack of proper care or inadequate care at the Palo Alto VAMC that would have led to either a worsened or improved condition.  Instead, he opined that the Veteran's psychosocial stressors, personality disorder and understandable frustrations with her medical condition likely led to her claim of her receiving inadequate care, but nonetheless found her complaint to be unwarranted.  Instead, he opined that any lack of progression in the Veteran's rehabilitation was more likely a result of her failure to cooperate with the treatment plan.

In April 2006, after additional treatment reports were obtained, Dr. S.K. reviewed the record again and provided an addendum to her May 2005 report.  She noted that these records showed that the Veteran had normal neurological function following the Martinez VAOPC visit and between the Reno VAMC visits.  She stated that there was no evidence of any problems on July 1 or July 3, 2004, and after her readmission to the Reno VAMC on July 6, she did not allow examinations to be performed, adding that it was not until after her MRI that she had sudden deterioration and her spinal cord involvement was so clinically apparent.  S.K. 
concluded that, although several abnormal blood tests indicated an infection, "it [was] unlikely that the Reno VA could have reached the proper diagnosis, as the patient obstructed attempts to evaluate her."

In February 2010, after additional treatment reports were received, the claims file was forwarded to VA internal medicine physician, T.G., for another medical opinion.  After reviewing the claims file, he said that he could not provide an opinion without resort to speculation, and recommended that the matter be referred to a neurologist or neurosurgeon.

In July 2010, the claims file was forwarded to K.R., a VA neurologist.  After reviewing the record, she said that she agreed with S.K.'s April 2006 addendum opinion.  In this respect, she noted that almost all of the Veteran's reports of pain had their onset with the February 2004 motor vehicle accident.  In addition, she said that that portion of the Veteran's neurological function that had observable features and was seen without her cooperation did not show any deficits.  K.R. also noted that the Veteran walked to the imaging department for the first MRI attempt
on July 8, 2004, noting that there were no overt signs of cord compression at 
that time.  She opined that, while the core compression likely occurred sometime
between the July 8 attempted MRI and the July 9 abnormal examination, there
was no evidence that the cause of the Veteran's disability was carelessness,
negligence, error in judgment, or similar instance of fault on the part of VA, including an event not reasonably foreseeable.  K.R. concluded that, given the limitations of her medical history, examination and cooperation, the Veteran was properly diagnosed and treated for her epidural abscess.  In December 2010, after  additional records were added to the claims file, K.R. reviewed the record again and said that the added treatment reports did not change her earlier opinion.

In September 2011, the Board requested an opinion from a Veterans Health System (VHA) neurologist.  P.C., a neurologist at the Pittsburgh, Pennsylvania, VAMC opined that, despite the unfortunate medical outcome, the Veteran did not
sustain additional disability because of VA treatment.  She said that the critical aspect in the course of events was the timing of the thoracic MRI, noting that an attempt had been made to perform the procedure a day earlier, but could not be performed because the Veteran would not lie still  She noted that, at that time, because the Veteran was apparently not weak, her physicians would not have been alerted to the emerging neurologic emergency of cord compression.  She further stated that the development of somnolence the following day would have limited the neurologic examination such that her developing paraplegia might not have been apparent, noting that her physician at the Reno VAMC used that opportunity to obtain the thoracic MRI that he could not obtain the day before.  P.C. said that, once cord compression was identified, the Veteran was treated appropriately with emergent transfer and surgery.  She opined that there was no evidence of carelessness, negligence, lack of proper skills or error in judgment contributing to the Veteran's disability.  She further opined that the Veteran's post-operative care appeared fully adequate, noting that she was transferred to a transitional care unit to gain strength in order to be able to undergo intensive rehabilitation, and was subsequently transferred to the VAMC spinal cord injury unit where she received rehabilitation over a two-month period.  

In March 2014, VA received a letter from a private physician, G.K., who referred to himself on his letterhead as a specialist in internal medicine; there is no indication that he is a neurologist or neurosurgeon.  He opined that the care that the Veteran received from VA providers was substandard and led directly to delayed diagnosis and treatment of her spinal epidural abscess.  He further stated that the failure to timely diagnose and properly treat her epidural abscess was the direct cause of the progression of that disease to cause her paraplegia and disability.  Specifically, he opined that the diagnosis at the Reno VAMC of drug seeking behavior was not within the standard of care and was unreasonable.  He further stated that, when the Veteran's blood work came back with elevated values, the standard of care required the doctors to immediately formulate a differential diagnosis that included as the most likely cause of her pain a spinal infection.  G.K. said that an infection would constitute a dire medical emergency and the standard of care demanded immediate MRI testing to rule out a possible infection.  Finally, he opined that it was not the Veteran's behavior that delayed her diagnosis and treatment, but rather negligence on the part of VA clinicians.

In July 2016, the Board received an addendum opinion from P.C., the VA  neurologist who provided the September 2011 opinion.  Upon further review of the additional evidence of record, to specifically include the letter from G.K., P.C. wrote that, while it was medically reasonable to purport that had the Veteran's spinal condition been diagnosed two days earlier than it was, her outcome would have been better.  However, she noted that the key question was whether the delay between July 7 and July 9, when the possible diagnosis of osteomyelitis was raised and a thoracic MRI study was obtained, was negligence on the part of VA clinicians.  First, she noted that G.K. opined that this delay was due to negligence because he concluded that the Veteran's pain was not adequately treated during the interval, and this untreated pain led to the inability to obtain an MRI study.  However, in reaching a contrary opinion, P.C. noted that the Veteran did not display any weakness or other neurological symptoms that would have suggested that her spinal cord was at risk during this two-day period.  She therefore concluded that the Veteran's VA providers were appropriately attempting to obtain imaging, but were unable to do so due to the Veteran's failure to cooperate or inability to cooperate with testing.  She further found that, it was not until the imaging evidence was obtained and the emergent surgery performed at WMC that she developed paraplegia/quadriplegia.  For these reasons, she opined that there was no evidence of carelessness, negligence, lack of proper skill or error in judgment on the part of VA in its treatment of the Veteran.  Instead, she opined that the diagnosis of a spinal infection was made as quickly as possible given the circumstances and once an emergent problem was identified, the Veteran underwent emergent surgery.

The Board finds that the preponderance of evidence demonstrates that the Veteran's additional disability was not proximately due to, or the result of, carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in furnishing reasonable care, or to an event not reasonably foreseeable.  While the evidence shows that the Veteran was found to have an acute spinal cord compression at T2-T3 with a fracture at T1while in the care of the Reno VAMC, it does not show that any action on the part of VA caused her additional disability or that it was the result of a failure to timely diagnose and properly treat it.  The evidence also fails to demonstrate an instance of fault on the part of VA staff or that there was an event not reasonably foreseeable, including no evidence of noncompliance with the informed consent provisions.  In this respect, the VA and VHA neurologists who reviewed the complete evidence of record all opined that there was no evidence that the cause of the Veteran's disability was carelessness, negligence, error in judgment, or similar instance of fault on the part of VA, to include an event not reasonably foreseeable.  Instead, each specialist found that the Veteran's own behavior and failure to cooperate with the VAMC providers prevented the possibility of an earlier identification of the epidural abscess because the necessary examinations and testing could not be performed.  Significantly, VA regulations provide that additional disability caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care or medical treatment.  See 38 C.F.R. § 3.36.1(c)(3).  As noted above, the evidence clearly demonstrate that the Veteran did not cooperate with, or follow the instructions of her treating VA providers.  In fact, as previously discussed, the staff had to resort to calling the VA police to escort her to the psychiatric unit because of her abusive behavior and initial refusal to go.   

With regard to the private opinion of internist, G.K., the Board observes that, although he opined that the VAMC clinician's diagnosis of drug seeking behavior was unreasonable and was not within the standard of care, as noted above, while she was being treated at the WMC on July 3, 2004, she admitted to the provider that she was in fact seeking drugs.  She also refused to comply with instructions from her providers, including undergoing diagnostic imaging, unless she was given morphine; she refused to take any other pain medicine.  Further, given her ability to ambulate unassisted with no complaints or evidence of pain while in the Reno VAMC psychiatric unit, it is clear that she was not having the degree of pain that she described when she repeatedly demanded to be given MS Contin as a condition of complying with her providers' instructions.  Moreover, even after the Reno clinicians discovered the elevated blood values and strongly advised the Veteran to undergo a bone scan, explaining that certain inflammatory conditions or bone infections, such as osteomyelitis, can be ruled out with bone scans, she still refused to submit to a bone scan or an x-ray.  Finally, despite G.K.'s assertion that the Veteran's abuse and disruptive behavior did not result in a delay in the diagnosis and treatment of her spine disorder, it is clear from the treatment reports that it was her behavior and refusal to submit to diagnostic testing, while demanding narcotics and refusing any other pain medication, that ultimately prevented the VAMC staff from performing the tests necessary to discover her disability earlier.

In summary, the Board concludes that the criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability claimed as a result of treatment at VA facilities in Reno, Nevada in July 2004 and Palo Alto, California in August 2004, have not been met.  Although the Board is sympathetic to the fact that the Veteran has a disabling condition, as the evidence is not in equipoise, the benefit of the doubt rule," enunciated in 38 U.S.C.A. § 5107(b), is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a letter in September 2014.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).







ORDER

Entitlement to compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for an additional disability claimed as a result of treatment at VA facilities in Reno, Nevada in July 2004 and Palo Alto, California in August 2004 is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


